PER CURIAM.
John D. Hardin, hereinafter called plaintiff, filed an action against Annabelle Hardin, defendant, for divorce
A judgment was granted for the defendant on her answer and cross-petition. This judgment ordered payment of $3,000 in alimony by the plaintiff at the rate of $50 per month, together with certain attorney’s fee.
Plaintiff appealed and did not execute a bond superseding the judgment. Thereafter defendant made application to this court for payments under the judgment or in lieu thereof a sum monthly pendente lite. This court ordered the plaintiff to pay the sum of $100 as attorney’s fee and $50 per month pendente lite beginning February 27, 1947, until further order of the court.
The defendant has filed a motion to dismiss and has presented information to this court disclosing that there has been no compliance with this order. As held in Philpott v. Philpott, 164 Okla. 266, 23 P. 2d 641:
“Where the plaintiff in error is ordered by the court to pay alimony and expense money and refuses to comply with said order, the court may in its discretion dismiss the appeal.”
See, also, Willhoit v. Willhoit, 190 Okla. 620, 126 P. 2d 242.
The appeal is dismissed.
HURST, C.J., DAVISON, V.C.J., and RILEY, BAYLESS, WELCH, CORN, and ARNOLD, JJ., concur.